Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit and display unit in claim 13 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what weight should be attributed to “wherein the reading out the compressed image from the memory in (iii), (iv), and (v) is performed independently” and similarly in claim 23 “wherein the decompressing the compressed image in (iii), (iv), and (v) is performed independently”, it is being interpreted that by being performed in the associated sections they are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 2016/0267683 from IDS in view of Moccagatta et al. US 2018/0063534.
Nakanishi discloses:
13. and under similar rationale 26. An apparatus comprising: an input unit configured to input an image (Figs. 1: receiver 129); and a circuit (Figs. 1) configured to (i) compress the image to generate a (Figs. 1: compressor 121); (ii) store the compressed image in a memory (Figs. 1: memories 124 and 125); (iii) read out the compressed image from the memory, decompress the compressed image to generate a decompressed image, (Figs. 1: memories 124, 125, decompressor 127); (iv) read out the compressed image from the memory, decompress the compressed image to generate a decompressed image, and code the decompressed image to generate a coded image (Figs. 1: memories 124, 125, decompressor 127, outputs the image (ID_o/ID_d)); and (v) read out the compressed image from the memory, decompress the compressed image to generate a decompressed image, and output the decompressed image to a display unit (Figs. 1: memories 124, 125, decompressor 127, display 13), wherein the reading out the compressed image from the memory in (iii), (iv), and (v) is performed independently (Figs. 1: memories 124, 125, decompressor 127).
Nakanashi does not explicitly disclose the following, however Moccagatta teaches carry out a noise removal process using the decompressed image (Fig. 2: Filtering 214)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  filtered, and then provided to a decoded picture buffer  where the frames may be used as reference frames to construct corresponding predictions for motion estimation and compensation (Moccagatta 0054)
	
14. The apparatus according to claim 13, wherein the reading out the compressed image from the memory in (iii), (iv), and (v) is performed by random access (0025: The main memory 111 may be a DRAM (Dynamic Random Access Memory)).

15. The apparatus according to claim 13, 
Nakanashi does not explicitly disclose the following, however Moccagatta teaches wherein in the reading out the compressed image from the memory in (iii), the compressed image is read out from the memory in raster order (0054)


16. The apparatus according to claim 13, wherein in the reading out the compressed image from the memory in (iv), the compressed image is read out from the memory for each block of a predetermined size (0042-3: Fixed length coding).

17. The apparatus according to claim 13, 
Nakanashi does not explicitly disclose the following, however Moccagatta teaches wherein in the reading out the compressed image from the memory in (iii), the compressed image is read out from a position corresponding to a region of the decompressed image required in the noise removal process. (Fig. 2: Filtering 214)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  filtered, and then provided to a decoded picture buffer  where the frames may be used as reference frames to construct corresponding predictions for motion estimation and compensation (Moccagatta 0054)

18. The apparatus according to claim 13, wherein the compressed image is generated by dividing the image into a plurality of areas and compressing the divided image of each area (0033: one frame of the original image data ID_o in the unit of pixel blocks).

19. The apparatus according to claim 13, wherein the compressed image is generated by compressing such that a code amount of a line of the image has a fixed length (0042-3: Fixed length coding; Fig. 3: 1 block, Cflc).

20. The apparatus according to claim 19, wherein the line of the image has a plurality of blocks, and wherein a code amount of each of the blocks has a variable length (0036: FLC and variable length codes; Fig. 3: block and frame).

21. The apparatus according to claim 13, wherein the compressed image is generated by compressing the image in a color space (0047).

22. The apparatus according to claim 13, wherein the coded image is generated by coding the decompressed image in a frequency space (0104).

23. The apparatus according to claim 13 wherein the decompressing the compressed image in (iii), (iv), and (v) is performed independently (Figs. 1: decompressor 127).

24. The apparatus according to claim 13, wherein the coded image is recorded in a recording medium (0029).

25. The apparatus according to claim 13, wherein the apparatus is an image capturing apparatus (0074: The display device 13 may be a display part of a smartphone or a tablet device, for example, but is not limited thereto; it is notoriously well known that these devices commonly have cameras).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483